Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9-10, 14-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hreha US 20170289939 in view of Burst US 7,088,677.

1.    A computer-implemented method for performing a time-triggered distribution of messages from a region of networked machines to multiple destinations (Hreha: [0141, 0153] - timing of the transmission of messages (time-ordered operation) from satellite 201 and 901 (sources) on a network having a western and eastern edge (region) with subscriber terminals (networked machines)), the method comprising:
running a software-based synchronization process to synchronize each of a plurality of gateways with a reference clock (Hreha: [0063, 0153, 0166] claim 17 - synchronization technology (software-based process) synchronizing gateways 986 and 988 using a master (reference) clock), wherein each gateway is a machine on a perimeter of the region of networked machines and is connected to transmit messages to multiple destinations (Hreha: [0141, 0153] - gateway 986 and gateway 988 located at a western edge and eastern edge (perimeter of the region) of the subscriber terminals (networked machines), and the gateways receive messages A, B, C, D from the network from satellites);
the gateways receiving messages from within the region of networked machines for distribution to multiple destinations outside the region of networked machines according to a distribution schedule [[based on absolute time relative to the reference clock]] (Hreha: [0141] - receiving messages from the network (that enter the region) at the gateway processors)
Hreha merely disclose wherein the gateway timestamps the message; wherein the order is based on an absolute time of entry into the region; wherein the absolute time of entry is relative to the reference clock and is determined based on the timestamp from the gateway. 
Burst discloses wherein the gateway timestamps the message (Burst: column 6, line 54-56; column 12, line 6-13the gateway uses a control packet generator to add timestamps to the packets (message)); 
wherein the order is based on an absolute time of entry into the region (Burst: column 6, line 54-56; column 11, line 32-38; column 12, line 34-40; column 13, line 46-51 - indicating when the packets are sent to a transmission queue (order) using a stratum 1 clock that is an extremely accurate atomic clock (absolute time) when the packet enters the network (entry into the region)); 
wherein the absolute time of entry is relative to the reference dock (Burst: column 7, line 17-21 - the stratum-1-level time keeping device providing the timestamps when the packet enters the network (absolute time of entry) is used to synchronize (relative to) the clocks in other gateways (reference clock)) and is determined based on the timestamp from the gateway (Burst: column 6, line 54-56; column 12, line 5-13the time when the packets were sent to the transmission queue is determined by the control packets timestamped by the gateway). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made/before the effective filing date of the claim invention, to include the above the recited claim limitation(s) into the Hreha’s invention in order to gain the advantage of determination of network congestion based on stochastic analysis and accurate synchronization using an extremely accurate atomic clock (column 7, line 38-50; column 12, line 33-51), as taught by Burst.

2.    The computer-implemented method of claim 1, wherein the distribution schedule causes simultaneous distribution of the received messages from each of the gateways (Hreha: fig. 29 [0129, 0134, 0159]; Burst: column 6, line 54-56; column 11, line 32-38; column 12, line 34-40; column 13, line 1-3 and line 46-51)

(Hreha: fig. 1, [0068]; 15, unit 602-612; Burst: indicating when the packets are sent to a transmission queue; column 6, line 54-56; column 11, line 32-38; column 12, line 34-40; column 13, line 46-51) in an order based on the absolute time of entry (indicating when the packets are sent to a transmission queue (order) using a stratum 1 clock that is an extremely accurate atomic clock (absolute time) when the packet enters the network (entry into the region); column 6, line 54-56; column 11, line 32-38; column 12, line 34-40; column 13, line 46-51) but not strictly in a chronological order of the absolute time of entry (where there is variation in the timing of packets causing the packets to arrive at disorderly intervals (not strictly in a chronological order), using the atomic clock (absolute time) when the packet enters the network; column 13, line 16-24).

4.   The computer-implemented method of claim 1, the gateways buffering the received messages until a transmission time indicated by the distribution schedule is reached (Burst: allocating buffers according to the packets being transferred (the received messages) to provide queuing in the routers (so that the time-ordered operation may be performed in order) where data packets that are dropped are simply retransmitted (without missing messages); column 11, line 35-44; column 13, line 25-26).

5.    The computer-implemented method of claim 4, wherein the received messages are buffered so that the distribution of the received messages may be performed in order without missing any messages which arrived before their distribution deadline (Burst: allocating buffers according to the packets being transferred (the received messages) to provide queuing in the routers (so that the time-ordered operation may be performed in order) where data packets that are dropped are simply retransmitted (without missing messages); column 11, line 35-44; column 13, line 25-26).
6.    The computer-implemented method of claim 1, the gateways applying additional offsets to the distribution schedule based on known jitter between the gateways and their destinations (Hreha: determining an offset between a local clock of the gateway and the reference clock (the gateway synchronizes using a timing beacon, calculating the current time of day relative to epoch counts in system midnight (an offset between a local clock) for the gateway with the time reference (reference clock) [0169], fig. 28;  Burst further discloses correcting the timestamp from the gateway according to the offset (subtracting the source timestamp (time stamp from the gateway) from the arrival time Tbd (the offset); column 17, line 22-44).

9.    The computer-implemented method of claim 1, wherein synchronizing the gateways comprises, for at least one of the gateways: correcting a local clock of the gateway to match the reference clock, whereby the distribution schedule references a time relative to the reference clock for distribution (Hreha: correcting a local clock) with a master clock (to match the reference) [0166]; BURST further discloses whereby the timestamp from the gateway shows the absolute time of entry (indicating when the packets are sent to a transmission queue using the atomic clock (timestamp shows the absolute time) when the packet enters the network (entry); column 6, line 54-56; column 11, line 32-38; column 12, line 34-40; column 13, line 46-51).
(Hreha: determining an offset between a local clock of the gateway and the reference clock (the gateway synchronizes using a timing beacon, calculating the current time of day relative to epoch counts in system midnight (an offset between a local clock) for the gateway with the time reference (reference clock) [0169];  Burst further discloses correcting the timestamp from the gateway according to the offset (subtracting the source timestamp (time stamp from the gateway) from the arrival time Tbd (the offset); column 17, line 22-44).
Regarding claim 14, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1, where the difference used is a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and 

15.    The computer-implemented method of claim 14, wherein all of the regions use the same reference clock (Hreha: the different time zones (ail regions) in the system uses a single time reference (same reference clock) [0169]).

16.    The computer-implemented method of claim 14, wherein at least two of the regions use different reference clocks (Burst: the source and destination gateways (two regions) use clocks that are not absolutely synchronized (different reference clocks); column 17, line 36-46).

17.    The computer-implemented method of claim 16, wherein the different reference clocks result in different distribution schedules for each of the at least two of the regions (Burst: discloses wherein at least two of the regions use different reference clocks (the source and destination gateways (two regions) use clocks that are not absolutely synchronized (different reference clocks); column 17, line 36-46).

20.    The computer-implemented method of claim 14, wherein the distribution occurs after the received messages are buffered at each of the gateways (Burst: allocating buffers according to the packets being transferred (the received messages) to provide queuing in the routers (so that the time-ordered operation may be performed in order) where data packets that are dropped are simply retransmitted (without missing messages); column 11, line 35-44; column 13, line 25-26).

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hreha US 20170289939 in view of Burst US 7088677 further in view Jeon US 20160080533 

7.    The computer-implemented method of claim 1, Hreha merely discloses wherein the gateways are synchronized to within an order of nanoseconds of the reference clock.
	Jeon further teaches discloses wherein the gateways are synchronized to within an order of nanoseconds of the reference dock (Jeon: a method of time synchronization for gateways where the clocks must be corrected using a tick rate of 1 nanosecond with respect to the master clock; para [0027], [0056]-[0059]).
It would have been obvious to one of ordinary skill in the art, at the time the Invention was made/before the effective filing date of the claim invention to include the above recited claim invention into Hreha’s invention in order to gain the advantage of achieving a Quality of Service/QoS threshold using precise time synchronization [0053], as taught by Jeon.

8.    The computer-implemented method of claim 1, wherein the gateways are guaranteed to be synchronized to within a known time deviation from the reference clock (Jeon: a method of time synchronization for gateways where the clocks must be corrected using a tick rate of 1 nanosecond (a known time deviation) with respect to the master dock [0027, 0056-0059]).

Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hreha US 20170289939 in view of Burst US 7088677 further in view Dunn WO 2009/117455/US 20090291630

18.    The computer-implemented method of claim 14, wherein the perimeter for one of the regions lies entirely inside the perimeter of another of the regions.
Dunn further teaches discloses wherein the perimeter for one of the regions lies entirely inside the perimeter of another of the regions (an adjusted target area 114 is a rectangle (perimeter for a region) that lies within the boundary (lies entirely within) area 108 (perimeter of another region); page 10, para 2).
It would have been obvious to one of ordinary skill in the art, at the time the Invention was made/before the effective filing date of the claim invention to include the above recited claim invention into Hreha’s invention in order to gain the advantage of accommodating or ensuring maximum coverage using a best coverage algorithm for different regions (page 10, para 4), as taught by Dunn.

19.    The computer-implemented method of claim 14, wherein the perimeter for one of the regions lies partially inside the perimeter of another of the regions (Dunn: the second area (perimeter for one region) overlaps the first area (lies partially inside the perimeter); page 6, para 2).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415